United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1069
                                    ___________

Frances Ball,                        *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Jo Anne B. Barnhart, Commissioner of *
Social Security Administration,      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                              Submitted: January 23, 2007
                                 Filed: January 30, 2007
                                  ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Frances Ball appeals the district court’s1 decision affirming the Social Security
Commissioner’s denial of disability insurance benefits and supplemental security
income. She disputes the determinations made by the Administrative Law Judge
(ALJ) that, during the relevant time period, her physical abnormalities would have had



      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri, adopting the report and recommendation of the Honorable Mary
Anne L. Medler, United States Magistrate Judge for the Eastern District of Missouri.
no more than a minimal effect on her ability to work, and thus she did not have a
severe impairment or combination of impairments.

       We will affirm the Commissioner’s decision if supported by substantial
evidence on the record as a whole, taking into account both supporting evidence and
evidence that detracts from the decision. See Dixon v. Barnhart, 353 F.3d 602, 604-05
(8th Cir. 2003) (sequential disability analysis can be discontinued upon determination
that impairment or combination of impairments would have no more than minimal
effect on claimant’s ability to work; issue on appeal is whether, in light of supporting
and detracting evidence, there was substantial evidence on record as whole to support
that determination); Simmons v. Massanari, 264 F.3d 751, 755 (8th Cir. 2001)
(substantial evidence is “less than a preponderance, but enough that a reasonable mind
might accept it as adequate to support a decision” (citing Cox v. Apfel, 160 F.3d 1203,
1206-07 (8th Cir. 1998))).

       Upon careful review of the record, we conclude that the ALJ properly
discounted the assessment made by Ball’s treating physician, indicating that Ball
could not perform even sedentary work. As the ALJ observed, the treating physician’s
assessment was inconsistent with Ball’s medical record, including the physician’s own
treatment notes. Moreover, neither a consulting physician’s report nor Ball’s own
hearing testimony adequately supported the treating physician’s disability
determination. See Matthews v. Bowen, 879 F.2d 422, 424 (8th Cir. 1989) (while
treating physicians’ medical reports are ordinarily entitled to greater weight than
consulting physicians’ opinions, they do not conclusively determine disability status
and “must be supported by medically acceptable clinical or diagnostic data” (citation
omitted)). We further conclude that the ALJ’s decision substantively and adequately
covered the relevant considerations under Polaski v. Heckler, 739 F.2d 1320, 1322
(8th Cir. 1984), and that the ALJ’s determination of Ball’s limited credibility was
supported by the record as a whole--particularly by the lack of significant medical
diagnoses or treatment and by Ball’s own description of her activities. See Lowe v.

                                          -2-
Apfel, 226 F.3d 969, 972 (8th Cir. 2000) (ALJ was not required to discuss
methodically each Polaski consideration, so long as considerations were
acknowledged and examined before claimant’s subjective complaints were
discounted; upholding ALJ’s credibility determination as adequately explained and
supported by record as whole).

      Accordingly, the district court’s decision is affirmed.
                      ______________________________




                                        -3-